Citation Nr: 1139203	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2011, the Veteran testified at a hearing before the Board.  The record was held open for 30 days in order to allow the Veteran time to submit additional evidence.  Later in April 2011, the Veteran submitted additional evidence in the form of private treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the Veteran's claim of service connection for migraine headaches.  The claims of service connection for an acquired psychiatric disorder, hearing loss, and tinnitus are addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran has migraine headaches that had their onset during active military service.


CONCLUSION OF LAW

The Veteran has migraine headaches that are the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for migraine headaches.  This award represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.   

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Through submitted statements and hearing testimony, the Veteran asserts that he has headaches that are related to his military service.  Specifically, he states that he initially experienced headaches when he served aboard the USS Forrestal.  The Veteran states that he was treated one or two times during service, but primarily took over-the-counter aspirin for relief.  He concedes that he did not seek regular treatment for his headaches until many years after service, but he maintains that he has experienced the same types of headaches since that time.  Thus, the Veteran contends that service connection is warranted for headaches.  

A review of the Veteran's service treatment records reveals that he was seen for a complaint of headaches in October 1970 while he was aboard the USS Forrestal.  It was noted that he experienced headaches 3 to 4 times per week on a weekly basis.  The assessment was diffuse headaches with non-specific findings.  No other reference to headaches is made in the service records.

Post-service medical records contain treatment records from Dr. Markley of the Department of Neurology's Headache Center at the Medical Center of Central Massachusetts.  A letter dated in November 1992 shows that Dr. Markley was seeing the Veteran who had a complaint of headaches that had increased over the past six years.  Notably, the Veteran reported that he began having headaches in the Navy and they were relieved by aspirin.  Dr. Markley noted that, even then, the Veteran was having about ten headaches per month.  The assessment was typical migraine headaches that had existed for many years.

The record reflects that the Veteran sought treatment for headaches from Dr. Markley and Dr. DeLacey since 1992.  In a March 2008 letter, Dr. DeLacey noted that the Veteran had been his patient since 1991 and that he was diagnosed with migraine headaches by a neurologist in 1992.  Dr. DeLacey felt that the Veteran's headaches may have been exacerbated by his service aboard the USS Forrestal.

The Board notes that the Veteran is competent to report experiencing headaches in service and since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced headaches in service and since.

In the Veteran's case, he has provided seemingly credible testimony regarding the onset of his headaches during military service and the continuity of such symptoms since that time.  Additionally, a complaint of headaches was expressly documented in his service treatment records, which supports his recollection of events.  Moreover, in November 1992, Dr. Markley appeared to accept as factual the Veteran's history of experiencing headaches, specifically migraine headaches, since military service.  The November 1992 record further supports the Veteran's statements and testimony as it was a history reported in conjunction with seeking treatment rather than in the context of claiming benefits.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, although not presented with detailed rationale, Dr. DeLacey thought that the Veteran's headaches may have been exacerbated by service aboard the USS Forrestal.

In view of the evidence of record, the Board finds that the Veteran has migraine headaches that had their onset during active military service.  The probative medical and lay evidence lends support to this finding.  The evidence does not tend to show that the Veteran's headaches had their onset during a period of time other than his military service or are otherwise related to some other cause.  Given this finding, the Board concludes that the Veteran's migraine headaches were incurred during active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Accordingly, service connection is warranted for migraine headaches.


ORDER

Service connection for migraine headaches is granted.


REMAND

The Board finds that it is necessary to remand the claims of service connection for an acquired psychiatric disorder, hearing loss, and tinnitus, to the AOJ for additional development.

The Veteran's claim pertaining to psychiatric problems has been specifically characterized as a claim of service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id. at 5.

When the Veteran filed his claim in October 2006, his representative specifically identified PTSD as the claimed disability.  However, according to Clemons, the analysis of the scope of the Veteran's claim does not end with that statement.  With consideration of identified symptoms and information and evidence received by VA, the Veteran's claim is not limited solely to PTSD.  The Veteran has indicated that he experiences sleeping problems, nightmares, anxiety, and depression.  However, he has not been seen by a mental health professional and no diagnosis has been provided.  It is not proper to adjudicate potential varying diagnoses as separate claims; rather, one must weigh and assess the nature of the current condition the Veteran suffers from when determining the breadth of the claim before VA.  Clemons, 23 Vet. App. at 6.  Consequently, the claim is most appropriately characterized as a claim of service connection for an acquired psychiatric disorder, including PTSD.

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the appeal, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

Through submitted statements and hearing testimony, the Veteran has set forth multiple in-service stressors.  He states that the traumatic events occurred during service aboard the USS Forrestal.  The Veteran indicates that, as part of his duties, he was stationed in the water pump shaft that was five decks below the waterline.  He states that the shaft was in very close quarters and the hatch was closed above with limited communication.  Additionally, the Veteran alleges that there were multiple fatalities-as many as nine during each of his three cruises aboard the USS Forrestal.  Specifically, he recalls that an E-2A aircraft crashed nose first into the sea in October 1968.  The Veteran identified Paul Martin Wright and James Leo Delaney as casualties.  He also states that J.D. Barnes and C.F. Wolfe were casualties on January 13, 1970, when an aircraft crashed due to engine failure.  Lastly, the Veteran asserts that he was detailed to transport multiple body bags of the deceased to the refrigeration unit for storage.  The bodies were placed in close proximity to eggs and dairy storage and he cannot eat eggs still to this day.

Here, the Board finds that it is necessary to remand the Veteran's claim of service connection for PTSD in order to conduct additional stressor verification research.  The information provided by the Veteran has not yet been submitted to the United States Army and Joint Services Records Research Center (JSRRC).  The VA Adjudication and Procedure Manual currently states that a denial of a PTSD claim because of an unconfirmed stressor is improper unless certain sources of information confirm that the claimed stressor cannot be verified.  The sources of information include JSRRC, the National Archives and Records Administration (NARA), and the Marine Corps University Archives (MCUA).  M21-1MR, Part III, Subpart iv, ch. 4, sec. H(32)(k) (2011).  In March 2007, the RO determined that the information provided by the Veteran was insufficient to forward to JSRRC or other sources.  However, the Veteran has provided VA with specific names of casualties and dates for verification purposes.  Therefore, on remand, the information should be forwarded to JSRRC or other sources for stressor verification.

Regardless of the outcome of the stressor verification process, a VA psychiatric examination should be conducted on remand.  The prospective examiner should determine whether the Veteran meets the criteria for any DSM-IV diagnosis.  If PTSD is diagnosed, the examiner should determine whether it can be confirmed that any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, or that the diagnosis of PTSD is related to a verified in-service stressor.  If another DSM-IV diagnosis is made, an opinion should be provided as to whether the psychiatric disorder is attributable to the Veteran's military service.

Given that the Veteran's claim is not limited to PTSD, the Veteran should be sent a letter notifying him of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disorder to comply with the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to the claims of service connection for hearing loss and tinnitus, the Veteran asserts that he developed those two disabilities as a result of exposure to loud noise during his military service aboard the USS Forrestal.  Specifically, he identifies the sources of noise as the shaft constantly turning and the constant noise from jet engines.  The Veteran states that he was not provided with ear protection.

A review of the Veteran's service treatment records does not contain a diagnosis of hearing loss.  However, between February 1969 and October 1971, he was seen for complaints of earaches on at least nine occasions.  The complaints primarily pertained to the right ear.  Otitis media was assessed.  Additionally, when the Veteran was treated for headaches in October 1970, it appears that a notation was made of tinnitus in the left ear occurring sometimes.  The Veteran's November 1971 separation examination was normal with regards to the ears and hearing; however, audiometric testing was not conducted at that time.  The Veteran had normal hearing based on whispered voice and spoken voice tests.

Shortly after service in December 1971, the Veteran sought treatment for problems with the right ear.  His right ear canal was swollen an inflamed.  It was noted that the Veteran had a history of the problem in July 1971 aboard the USS Forrestal.  In March 1972, the Veteran underwent a general VA physical examination.  The Veteran complained that his right ear clogged up and hurt.  Tinnitus was denied at that time.  Although an audiogram was interpreted as no deafness in both ears, a box on the examination report was marked "yes" for "hearing loss noted."  

Post-service private treatment records show that the Veteran was treated for right earaches and otitis in 2004 by Dr. DeLacey.  A June 2008 audiogram included a notation that the Veteran has "neural" hearing loss in both ears and that the hearing loss may have been exacerbated by noise exposure, particularly on the left side.  The type of noise exposure was not identified.

In addition to the general provisions of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Moreover, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Given the seemingly credible testimony that the Veteran has provided concerning his exposure to loud noise in service and the documented in-service complaints concerning the ears, the Board finds that an in-service event, injury, or disease is established by the record.  Additionally, the Veteran's testimony concerning the current symptoms of difficulty hearing and ringing in the ears, as well as the June 2008 diagnosis of hearing loss reflects that there is a current disability, or at least evidence of recurrent symptoms of a disability.  As there is at least an indication that the claimed current disabilities may be linked with military service, the Board finds that the two claims should be remanded in order to schedule the Veteran for a VA audiological examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The prospective examiner should determine whether the Veteran meets the criteria for hearing impairment for VA purposes.  If so, an opinion should be provided as to whether the Veteran's hearing loss had its onset during or is otherwise attributable to his active military service, including exposure to loud noise.  An opinion should also be provided regarding tinnitus.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disorder.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Undertake any necessary development to independently verify the alleged stressful experiences, to include contacting JSRRC or other appropriate agency.  A record search should at least encompass the time periods of October 1968 and January 1970 regarding the alleged casualties in connection with the USS Forrestal.  Any additional action necessary for independent verification of the particular alleged stressor(s), to include follow-up action requested by the contacted agency, should be accomplished.  If a search for corroborating information leads to negative results, this should be documented in the claims file.

3.  Thereafter, schedule the Veteran for psychological testing and a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current psychiatric disorder that had its onset during, or is otherwise attributable to, his active military service.  An opinion should be provided for each identified psychiatric disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA audiological examination to determine the extent and onset of any hearing loss and tinnitus.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.

With respect to any diagnosed hearing loss and tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include noise exposure and earaches.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


